Appeal from D. C. E. D. Ya. Joint motion to expedite consideration of jurisdictional statement and to set an expedited briefing schedule granted. Probable jurisdiction noted. Brief of the Solicitor General is to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Tuesday, *925October 20,1998. Briefs of appellees are to be filed with the Clerk and served upon opposing counsel on or before 3 p.m., Wednesday, November 4, 1998. A reply brief, if any, is to be filed with the Clerk and served upon opposing counsel on or before Tuesday, November 17,1998. This Court’s Rule 29.2 does not apply. The case is consolidated for oral argument on Monday, November 30, 1998, with No. 98-404, Department of Commerce et al. v. United States House of Representatives et al. [probable jurisdiction noted, 524 U. S. 978], and a total of one and one-half hours allotted for oral argument.